                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION


TRACY SUTTON                                                                         PLAINTIFF


v.                                  No: 4:20-cv-01511-LPR


SALINE COUNTY SHERIFF’S OFFICE, et al.                                           DEFENDANTS


                                          JUDGMENT

       Pursuant to the Order filed this date, it is considered, ordered, and adjudged that Plaintiff

Tracy Sutton’s Complaint and Amended Complaint are dismissed without prejudice. The Court

certifies pursuant to 28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal taken from this

Judgment and the accompanying Order is considered frivolous and not in good faith.

       IT IS SO ADJUDGED this 29th day of June 2021.



                                                     ________________________________
                                                     LEE P. RUDOFSKY
                                                     UNITED STATES DISTRICT JUDGE
